United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
DEPARTMENT OF JUSTICE,
METROPOLITAN CORRECTIONAL
CENTER, New York, NY, Employer
__________________________________________
Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-476
Issued: July 26, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 3, 2012 appellant, through his attorney, filed a timely appeal from the July 5,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed
his December 2, 2010 schedule award claim.1
The Board has duly considered the matter and will affirm OWCP’s July 5, 2011 decision.
Appellant’s attorney expresses no disagreement with the schedule award per se. Rather, he
asserts only that OWCP delayed its adjudication of appellant’s schedule award claim until the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (2009) became applicable on May 1, 2009, which deprived him of
due process rights regarding a determination under the fifth edition of the A.M.A., Guides (2001)
and represented an abuse of discretion. Counsel contended that the medical evidence of record
was in full concurrence with the fifth edition of the A.M.A., Guides and submitted well in
1

OWCP accepted that on November 6, 2003 appellant, then a 41-year-old correctional supervisor, sustained right
knee medial and lateral meniscus tears and aggravation of right knee osteoarthritis when he slipped on a staircase
and struck his knee on a step while escorting an inmate on a treaty transfer to an airport. He underwent arthroscopic
right knee surgery on April 27, 2004 and total right knee replacement on March 9, 2006. In a December 2, 2010
decision, OWCP granted appellant a schedule award for 37 percent impairment to his right lower extremity.

advance of the effective date for the use of the sixth edition. He maintained that OWCP’s
application of the sixth rather than the fifth edition harmed appellant by diminishing the amount
of the schedule award to which he was entitled. The Board has held, however, that a claimant
has no vested right to a schedule award when he or she has only made a claim for a schedule
award.2 To the extent that counsel is arguing that appellant was deprived of a protected property
interest, the Board notes that such assertions are similar to arguments made in the cases of
Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These
cases held only that a claimant who was in receipt of benefits (in Goldberg welfare benefits and
in Mathews social security benefits) could not have those benefits terminated without procedural
due process. In this case, appellant simply made a claim for a schedule award. He was not in
receipt of schedule award benefits nor was OWCP attempting to terminate benefits. Appellant
had no vested right to a schedule award under the fifth edition of the A.M.A., Guides.3
In Harry D. Butler,4 the Board noted that Congress delegated authority to the Director of
OWCP regarding the specific methods by which permanent impairment is to be rated. Pursuant
to this authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.5 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.6 The FECA Bulletin directed that
correspondence with treating physicians, consultants and second opinion specialists should
reflect use of the new edition for decisions issued on or after May 1, 2009. The applicable date
of the sixth edition is as of the schedule award decision reached. It is not determined by either
the date of maximum medical improvement or when the claim for such award was filed. In this
case, OWCP, on August 31, 2009, properly advised appellant, that effective May 1, 2009 all
permanent impairment determinations must be made in accordance with the sixth edition and
requested a new impairment rating corresponding to this edition. The Board finds that counsel
has not established that the Director abused the discretion delegated to him under section 8107
and the implementing federal regulations to make the sixth edition of the A.M.A., Guides
applicable to all claimants as of May 1, 2009. The fact that the sixth edition revises the
evaluation methods used in previous editions does not establish an abuse of discretion. As noted
in FECA Bulletin No. 09-03, the American Medical Association periodically revises the A.M.A.,
Guides to incorporate current scientific clinical knowledge and judgment and to establish
standardized methodologies for calculating permanent impairment. Accordingly, the Board will
affirm OWCP’s July 5, 2011 decision.

2

See P.V., Order Affirming Case, Docket No. 11-348 (issued September 15, 2011); B.M., Order Affirming Case,
Docket No. 11-1468 (issued January 12, 2010).
3

Id.

4

43 ECAB 859 (1992).

5

Id. at 866.

6

FECA Bulletin No. 09-03 (issued March15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

IT IS HEREBY ORDERED THAT the July 5, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

